DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 19, 2021 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 




With regard to step 1 of the 101 analysis, 
	based upon the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG), the claims recite a system comprising a processor executing instructions contained in a storage medium. Thus, claims 1-9 are found to satisfy step 1 of the analysis as being directed to at least one of the four statutory categories.

With regard to step 2A, Prong I of the 101 analysis,
	Claims 1-9 are found to encompass, under their broadest reasonable interpretation, mental processes, specifically claims covering performance of operations capable of being performed by the human mind.
	Specifically, claim 1 recites the limitations of “identify … wherein the target location corresponds to the source location” and “replicate…metadata onto the target location…for analysis” as drafted, are processes that, under their broadest reasonable interpretations cover performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, “machine-“ or “computer-readable storage medium”, “file”, “file system”, “client system” and “target volume”, nothing in the claim elements preclude the step from practically being performed in the mind. For example, but for the “processor”, “machine-“ or “computer-readable storage medium”, “file”, “file system”, “client system” and “target volume” language, to of “identify … wherein the target location corresponds to the source location” and “replicate…metadata onto the target location…for analysis” in the context of this claim could encompass a user manually identifying storage locations for physical items being stored in hard copy and replicating the information based upon target location determinations of the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

With regard to step 2A, Prong II of the 101 analysis,
	The judicial exception is not integrated into a practical application. The “processor”, “machine-“ or “computer-readable storage medium”, “file”, “file system”, “client system” and “target volume” recited in the claims are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using a generic computer component. Further, the limitations directed to “receiv[ing] a … file… wherein the … file comprises … metadata …and …location of …metadata” are mere insignificant extrasolution activity that does not integrate that judicial exception into a practical application. For example, these limitations do not provide any improvement in the functioning of a computer or an improvement to any other technology or technical field. Further the judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer.

With regard to step 2B of the 101 analysis,
	The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “a processor”, “machine-“ or “computer-readable storage medium”, “file”, “file system”, “client system” and “target volume” to perform the mental steps amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept. Further, the “receiv[ing] a … file… wherein the … file comprises … metadata …and …location of …metadata” steps are mere insignificant extrasolution activity which amount to mere data gathering and do not amount to significantly more. The claims thus are not patent eligible.

With regard to dependent claims 2-9,
	The dependent claims overall appear to add mental steps or elaborate on mental steps from the independent claims. Aside from the software patch of claims 8-9,  no additional elements are presented and thus the dependent claims are not patent eligible. With regard to the software patch of claims 8-9, the software patch too amounts to no more than mere instructions to apply the exception using a generic computer component, which cannot provide an inventive concept for the same reasons as have been set forth above with regard to independent claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-7, 10-13 and 16-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Pre-Grant Publication 2021/0303527 to Grunwald.

With regard to independent claim 1,
	Grunwald teaches a system comprising: 
	a processor (Grunwald: ¶0073 – each storage node has processor. See claim 11 and ¶0039 – role of processor executing instructions.); and
	5a machine-readable storage medium comprising instructions executable by the processor (Grunwald: ¶0073 – each storage node has processor. See claim 11 and ¶0039 – role of processor executing instructions.) to: 
		receive a computer-readable file from a client system, wherein the computer-readable file comprises file system metadata of a file system and corresponding source location of the file system metadata on a volume of 10the client system (Grunwald: ¶0284 – source repository communicates with target repository, to generate replica data. See ¶0338 – replica link may specify source data specification corresponding to a file. See also ¶0102 – maintaining source addresses corresponding to events.); 
		identify a target location on a target volume, wherein the target location corresponds to the source location on the volume of the client system (Grunwald: ¶0284 – source repository communicates with target repository, to generate replica data. See ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events.); and 
		replicate the file system metadata onto the target location based on 15the computer-readable file, for analysis. (Grunwald: ¶0284 – source repository communicates with target repository, to generate replica data. See ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events, as well as ¶¶0153-0154 discussion of using data analysis to improve repeated iterations of storage operations through employing one or more machine learning model.)

With regard to dependent claim 2, which depends upon independent claim 1,
	Grunwald teaches the system as claimed in claim 1, further comprising instructions executable by the processor to cause analysis of the file system metadata replicated on the 20target volume. (Grunwald: ¶0243 reads in part, “…stored data blocks may be organized and grouped together in various ways as collections are written out into pages that are part of larger erase blocks…They may also take into account analysis and predictions across all flash memory devices within the storage system.” See also ¶¶0153-0154 – analytics performed to learn from previous data processing iterations, as well as above citations directed to replication. Examiner further notes that changes to metadata representation are additionally taught at ¶0233 and ¶0327.)

With regard to dependent claim 3, which depends upon independent claim 1,
	Grunwald teaches the system as claimed in claim 1, wherein the target volume is remotely accessible by the system. (Grunwald: ¶0257 – snapshot based replication to remote storage systems. See also ¶0284 – source repository communicates with target repository, to generate replica data.)

With regard to dependent claim 6, which depends upon independent claim 1,
	Grunwald teaches the system as claimed in claim 1, wherein the instructions executable by the processor are executable to further initiate a file system utility to check the replicated file system metadata. (Grunwald: ¶0288 – checkpoint data used in replication may be used to make a point-in-time image or may be determined, i.e. “checked”, to be unnecessary for retention based upon the “check[ing]”. Examiner notes that the term “utility” is being interpreted as denoting instructions executed by a processor.) 




With regard to dependent claim 7, which depends upon dependent claim 6,
	Grunwald teaches the system as claimed in claim 6, wherein the instructions executable by the processor are to further: 
	in response to initiation of the file system utility, determine whether a portion of the file system metadata has been amended (Grunwald: ¶0288 – determine changes through tracking updates as metadata journal.); 
	retrieve the portion of the file system metadata that has been amended (Grunwald: ¶0233 – changes to underlying data cause changes to be reflected in metadata representation, transmitted. See also above citations directed to metadata journal, utility.); and 
	10transmit the portion of the file system metadata that has been amended, to the client system. (Grunwald: ¶0233 – changes to underlying data cause changes to be reflected in metadata representation, transmitted. See also above citations directed to metadata journal, utility.)

With regard to independent claim 10,
	Grunwald teaches a method comprising: 
	receiving a computer-readable file from a client system, wherein the computer-readable file comprises file system metadata of a file system and corresponding source location of the file system metadata on a volume of the client system (Grunwald: ¶¶0233-0234 – changes to underlying data cause changes to be reflected in metadata representation, transmitted, where “…leaves of a metadata representation may include pointers to the stored data for a volume, or portion of a volume, where a logical address, or a volume and offset, may be used to identify and navigate through the metadata representation to reach one or more leaf nodes that reference stored data corresponding to the logical address….”); 
	30identifying a target location on a target volume, wherein the target location corresponds to the source location on the volume of the client system (Grunwald: ¶0284 – source repository communicates with target repository, to generate replica data. See ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events.); 	replicating the file system metadata onto the target location based on the computer-readable file (Grunwald: ¶¶0233-0234 – changes to underlying data cause changes to be reflected in metadata representation, transmitted, as cited above, ¶0284 – source repository communicates with target repository, to generate replica data. See ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events, as well as ¶¶0153-0154 discussion of using data analysis to improve repeated iterations of storage operations through employing one or more machine learning model.); Record ID: 90941582 3 
	analyzing the replicated file system metadata (Grunwald: fig. 2A, as described in ¶0078 – storage node 150 requests data to be read, and such data is transmitted with the receiving, i.e. “target” node identify an error impacting operation, “host CPU 156 of the storage node 150 on which the non-volatile solid state storage 152 and corresponding authority 168 reside requests the data from the non-volatile solid state storage and corresponding storage nodes pointed to by the authority…reassembles the read data, correcting any errors (if present) according to the appropriate erasure coding scheme, and forwards the reassembled data to the network…”); and 
	causing to rectify an error with the file system metadata in response to the analyzing. (Grunwald: fig. 2A, as described in ¶0078 – storage node 150 requests data to be read, and such data is transmitted with the receiving, i.e. “target” node identify an error impacting operation, “host CPU 156 of the storage node 150 on which the non-volatile solid state storage 152 and corresponding authority 168 reside requests the data from the non-volatile solid state storage and corresponding storage nodes pointed to by the authority…reassembles the read data, correcting any errors (if present) according to the appropriate erasure coding scheme, and forwards the reassembled data to the network…”)

With regard to dependent claim 11, which depends upon independent claim 10,
	Grunwald teaches the method as claimed in claim 10, wherein the file system metadata comprises a superblock further comprising metadata pertaining to an index metadata and usage metadata. (Grunwald: ¶0079 reads in part, “…data is handled with an index node or inode, which specifies a data structure that represents an object in a file system. The object could be a file or a directory, for example. Metadata may accompany the object, as attributes such as permission data and a creation timestamp, among other attributes. …” See also ¶0065 – storing metadata includes indexes and logs. Examiner notes that logged event data and timestamp data contained in metadata inodes or “superblocks” are usage metadata.)

With regard to dependent claim 12, which depends upon independent claim 10,
	Grunwald teaches the method as claimed in claim 10, wherein the causing to rectify the error 10comprises: 
	executing a test file system utility on the replicated file system metadata (Grunwald: ¶0288 – checkpoint data used in replication may be used to make a point-in-time image or may be determined, i.e. “checked”, to be unnecessary for retention based upon the “check[ing]”. Examiner notes that the term “utility” is being interpreted as denoting instructions executed by a processor.);
 	determining whether a portion of the file system metadata has been amended pursuant to the execution of the test file system utility (Grunwald: ¶0288 – determine changes through tracking updates as metadata journal.); 
	retrieving the portion of the file system metadata that has been amended (Grunwald: ¶0233 – changes to underlying data cause changes to be reflected in metadata representation, transmitted. See also above citations directed to metadata journal, utility.); 15and 
	transmitting the portion of the file system metadata that has been amended, to the client system, to replace a portion of the file system metadata in the client system. (Grunwald: ¶0233 – changes to underlying data cause changes to be reflected in metadata representation, transmitted. See also above citations directed to metadata journal, utility.)



With regard to dependent claim 13, which depends upon dependent claim 12,
	Grunwald teaches the method as claimed in claim 12, wherein the test file system utility is selected based on a version identifier of a file system utility installed on the client system. (Grunwald: ¶0148 – “…a determination can be made as to whether S3 has the most recent version of some piece of data by merely reading the sequence number associated with an object…”. Examiner notes that the sequence number is the “version identifier”, and that the determination as to whether it is the most recent “utility” determines whether instructions, i.e. “utility”, corresponding to the subsequent sequence number are executed, i.e. “selected”. Examiner further notes that the term “utility” is being interpreted as denoting instructions executed by a processor. See ¶0131 – updated versions are stored and able to be viewed and ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events, as well as ¶¶0076-0077 – detect changes and perform transmission based upon the changes.)

With regard to independent claim 16,
	Grunwald teaches a non-transitory computer-readable medium comprising computer-readable instructions being executable by a processing resource (Grunwald: ¶0073 – each storage node has processor. See claim 11 and ¶0039 – role of processor, i.e. “processing resource”, executing instructions.) to: Record ID: 90941582 4 
	process a computer-readable file received from a client system, wherein the computer-readable file comprises file system metadata and corresponding source location of the file system metadata on a disk volume of the client system (Grunwald: ¶¶0233-0234 – changes to underlying data cause changes to be reflected in metadata representation, transmitted, where “…leaves of a metadata representation may include pointers to the stored data for a volume, or portion of a volume, where a logical address, or a volume and offset, may be used to identify and navigate through the metadata representation to reach one or more leaf nodes that reference stored data corresponding to the logical address….”);
 	identify a target location on a target volume based on processing the 5computer-readable file, wherein the target location corresponds to the source location on the volume of the client system (Grunwald: ¶0284 – source repository communicates with target repository, to generate replica data. See ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events.); 
	flash the file system metadata onto the target location, based on the computer-readable file, within a volume of a testing system located remote to the client system (Grunwald: ¶¶0233-0234 – changes to underlying data cause changes to be reflected in metadata representation, transmitted, as cited above, ¶0284 – source repository communicates with target repository, to generate replica data. See ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events, as well as ¶¶0153-0154 discussion of using data analysis to improve repeated iterations of storage operations through employing one or more machine learning model.); and 
	10cause testing of the file system metadata replicated on the target volume. (Grunwald: ¶0158 – testing data as part of data processing. See also above citations directed to replication.)

With regard to dependent claim 17, which depends upon independent claim 16,
	Grunwald teaches the non-transitory computer-readable medium of claim 16, wherein the computer-readable file comprises a version identifier of a file system utility installed on the client system. (Grunwald: ¶0148 – “…a determination can be made as to whether S3 has the most recent version of some piece of data by merely reading the sequence number associated with an object…”. Examiner notes that the sequence number is the “version identifier”. See ¶0131 – updated versions are stored and able to be viewed and ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events, as well as ¶¶0076-0077 – detect changes and perform transmission based upon the changes.)

With regard to dependent claim 18, which depends upon dependent claim 17,
	Grunwald teaches the non-transitory computer-readable medium of claim 17, wherein the instructions are to cause testing by another file system utility of the testing system, wherein the other file system utility is selected based on the version identifier of the file system installed on the client system. (Grunwald: ¶0148 – “…a determination can be made as to whether S3 has the most recent version of some piece of data by merely reading the sequence number associated with an object…”. Examiner notes that the sequence number is the “version identifier”, and that the determination as to whether it is the most recent “utility” determines whether instructions, i.e. “utility”, corresponding to the subsequent sequence number are executed, i.e. “selected”. Examiner further notes that the term “utility” is being interpreted as denoting instructions executed by a processor. See ¶0131 – updated versions are stored and able to be viewed and ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events, as well as ¶¶0076-0077 – detect changes and perform transmission based upon the changes.)

With regard to dependent claim 19, which depends upon dependent claim 18,
	Grunwald teaches the non-transitory computer-readable medium of claim 18, wherein the instructions are to further: 
	cause execution of the other file system utility (Grunwald: ¶0148 – “…a determination can be made as to whether S3 has the most recent version of some piece of data by merely reading the sequence number associated with an object…”. Examiner notes that the sequence number is the “version identifier”, and that the determination as to whether it is the most recent “utility” determines whether instructions, i.e. “utility”, corresponding to the subsequent sequence number are executed, i.e. “selected”. Examiner further notes that the term “utility” is being interpreted as denoting instructions executed by a processor. See ¶0131 – updated versions are stored and able to be viewed and ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events, as well as ¶¶0076-0077 – detect changes and perform transmission based upon the changes.); 
	determine whether a portion of the file system metadata has been corrected 25pursuant to the execution of the other file system utility (Grunwald: ¶0344 – corrective actions taken for data replication wherein transmission is redirected to another system. See also above citations directed to file system utility. See fig. 2A, as described in ¶0078 – storage node 150 requests data to be read, and such data is transmitted with the receiving, i.e. “target” node identify an error, “host CPU 156 of the storage node 150 on which the non-volatile solid state storage 152 and corresponding authority 168 reside requests the data from the non-volatile solid state storage and corresponding storage nodes pointed to by the authority…reassembles the read data, correcting any errors (if present) according to the appropriate erasure coding scheme, and forwards the reassembled data to the network…” See also ¶0288 – determine changes through tracking updates as metadata journal.); 
	retrieve the portion of the file system metadata that has been corrected (Grunwald: fig. 2A, as described in ¶0078 – storage node 150 requests data to be read, and such data is transmitted with the receiving, i.e. “target” node identify an error impacting operation, “host CPU 156 of the storage node 150 on which the non-volatile solid state storage 152 and corresponding authority 168 reside requests the data from the non-volatile solid state storage and corresponding storage nodes pointed to by the authority…reassembles the read data, correcting any errors (if present) according to the appropriate erasure coding scheme, and forwards the reassembled data to the network…” See also above citations directed to file system utility, determined changes.); and 
	transmit the portion of the file system metadata to the client system. (Grunwald: fig. 2A, as described in ¶0078 – storage node 150 requests data to be read, and such data is transmitted with the receiving, i.e. “target” node identify an error impacting operation, “host CPU 156 of the storage node 150 on which the non-volatile solid state storage 152 and corresponding authority 168 reside requests the data from the non-volatile solid state storage and corresponding storage nodes pointed to by the authority…reassembles the read data, correcting any errors (if present) according to the appropriate erasure coding scheme, and forwards the reassembled data to the network…” See also above citations directed to file system utility, determined changes.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of US Pre-Grant Publication 2010/0192004 to Bauchot.


With regard to dependent claim 4, which depends upon independent claim 1,
	Grunwald teaches the system as claimed in claim 1.
	Grunwald does not fully and explicitly teach wherein the computer-readable file is a binary file.  
	Bauchot teaches a system wherein the computer-readable file is a binary file. (Bauchot: ¶0038 reads in part, “…associated binary files should be replicated either to file vault B1 or file vault B2 or both.” Examiner notes that in the context of claim 1, the “computer-readable file” refers to data being replicated.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the binary file replication of Bauchot into the data replication system of Grunwald, by programming the instructions of Grunwald (Grunwald: ¶0073) to perform binary file replication, as taught by Bauchot. Both systems are directed to data replication (Grunwald: ¶0284, Bauchot: ¶0038). An advantage obtained through binary file replication would have been desirable to implement in the data replication system of Grunwald. In particular, the motivation to combine the Grunwald and Bauchot references would have been to allow for efficient transfer of data of various formats. (Bauchot: ¶¶0002-0004, ¶0005 – exchange infrastructure to improve data transfer of files of various formats)





With regard to dependent claim 14, which depends upon independent claim 10,
	Grunwald teaches the method as claimed in claim 10.
	Grunwald does not fully and explicitly teach wherein the computer-readable file is a 25binary file.  
	Bauchot teaches a method wherein a computer-readable file is a 25binary file. (Bauchot: ¶0038 reads in part, “…associated binary files should be replicated either to file vault B1 or file vault B2 or both.” Examiner notes that in the context of claim 1, the “computer-readable file” refers to data being replicated.)
	Examiner notes that the statement of motivation to combine set forth in support of the grounds of rejection of dependent claim 4 are likewise applicable to the instant claim.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of US Pre-Grant 2014/0297941 to Rajani.

With regard to dependent claim 5, which depends upon independent claim 1,
	Grunwald teaches the system as claimed in claim 1, wherein the file system metadata further comprises information about metadata structures within the file system metadata. (Grunwald: ¶¶0233-0234 – changes to underlying data cause changes to be reflected in metadata representation, transmitted, as cited above, ¶0284 – source repository communicates with target repository, to generate replica data. See ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events, as well as ¶¶0153-0154 discussion of using data analysis to improve repeated iterations of storage operations through employing one or more machine learning model.);
	Grunwald does not fully and explicitly teach file system type, file system size, file system status, free space available 30on the volume.
	Rajani teaches a system wherein file system metadata comprises information about file system type, file system size, file system status, free space available 30on a volume. (Rajani: ¶0027 reads in part, “…each virtual disk keeps track of its free space by storing a bit vector in its superblock. Note that a superblock is a segment of metadata that contains information about a file system, including data such as the file system type, size, status, and other information. The heterogeneous disk layer can query the virtual disks for the free-block bit vector, and maintain a data structure, such as a distributed free block table, to store the bit vectors for the virtual disks….” Examiner notes that a virtual disk is a “volume”.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the metadata for file system type, size, status and free space of Rajani into the data replication system of Grunwald, by programming the instructions of Grunwald (Grunwald: ¶0073) to maintain metadata for file system type, size, status and free space, as taught by Rajani. Both systems are directed to data replication (Grunwald: ¶0284, Rajani: ¶0021, ¶0023). An advantage obtained through maintaining metadata for file system type, size, status and free space would have been desirable to implement in the data replication system of Grunwald. In particular, the motivation to combine the Grunwald and Rajani references would have been to account for varying data access needs depending upon specific storage parameters. (Rajani: ¶¶0002-0003)

With regard to dependent claim 15, which depends upon independent claim 10,
	Grunwald teaches the method as claimed in claim 10, wherein the file system metadata further comprises information about metadata structures within the file system metadata. (Grunwald: ¶¶0233-0234 – changes to underlying data cause changes to be reflected in metadata representation, transmitted, as cited above, ¶0284 – source repository communicates with target repository, to generate replica data. See ¶0338 – replica link may specify target data specification corresponding to a file. See also ¶0102 – maintaining target addresses corresponding to events, as well as ¶¶0153-0154 discussion of using data analysis to improve repeated iterations of storage operations through employing one or more machine learning model.)
	Grunwald does not fully and explicitly teach file system type, file system size, file system status.
	Rajani teaches a method wherein file system metadata comprises information about file system type, file system size, file system status (Rajani: ¶0027 reads in part, “…each virtual disk keeps track of its free space by storing a bit vector in its superblock. Note that a superblock is a segment of metadata that contains information about a file system, including data such as the file system type, size, status, and other information. The heterogeneous disk layer can query the virtual disks for the free-block bit vector, and maintain a data structure, such as a distributed free block table, to store the bit vectors for the virtual disks….” Examiner notes that a virtual disk is a “volume”.)
	Examiner notes that the statement of motivation to combine set forth in support of the grounds of rejection of dependent claim 5 are likewise applicable to the instant claim.

Claims 8-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald in view of US Pre-Grant Publication 2010/0299664 to Taylor.

With regard to dependent claim 8, which depends upon independent claim 1,
	Grunwald teaches the system as claimed in claim 1, wherein the instructions executable by the processor to cause testing further include instructions to: 
	15analyze the file system metadata on the target volume to identify an error impacting operation of the file system (Grunwald: fig. 2A, as described in ¶0078 – storage node 150 requests data to be read, and such data is transmitted with the receiving, i.e. “target” node identify an error impacting operation, “host CPU 156 of the storage node 150 on which the non-volatile solid state storage 152 and corresponding authority 168 reside requests the data from the non-volatile solid state storage and corresponding storage nodes pointed to by the authority…reassembles the read data, correcting any errors (if present) according to the appropriate erasure coding scheme, and forwards the reassembled data to the network…”); 
	Grunwald does not fully and explicitly teach receive a software patch corresponding to the error; 
	execute the software patch; and 
	ascertain whether the execution of the software patch resolves the error.
	Taylor teaches a system to receive a software patch corresponding to an error (Taylor: ¶0023 reads in part, “…application update may include a patch to the application (e.g. for fixing a bug, error, etc. in the application). In this way, the update to the application may include a new version of the application, such that applying the update to the application may change the application from a previous version to a version associated with the update.” Examiner notes that fig. 2 shows the update steps.); 
	execute the software patch (Taylor: ¶0023 – software update may be used to fix errors. See fig. 2 operation 210 start push update job “execut[es]” the software patch and is described in ¶0049. See also above citation directed to software patch.); and 
	ascertain whether the execution of the software patch resolves the error. (Taylor: ¶0050 – determining whether “execution of the software patch”, as is cited above with regard to block 210 of fig. 2 results in errors being present or not, i.e. “resolved”, at decision block 212. See also above citation directed to software updates, patch.)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the software patch and ascertained error resolution of Taylor into the data replication system of Grunwald, by programming the instructions of Grunwald (Grunwald: ¶0073) to determine whether an executed software patch has resolved an error, as taught by Taylor. Both systems are directed to data replication (Grunwald: ¶0284, Taylor: ¶0030, ¶¶0035-0036). An advantage obtained through determining whether an executed software patch has resolved an error would have been desirable to implement in the data replication system of Grunwald. In particular, the motivation to combine the Grunwald and Taylor references would have been to provide sufficient performance to allow timely receipt of needed updates by a user. (Taylor: ¶0092, ¶0065 – performance metrics)

With regard to dependent claim 9, which depends upon dependent claim 8,
	Grunwald and Taylor teach the system as claimed in claim 8, wherein on ascertaining the error to have been resolved, the instructions, when executed by the processor, are to further cause transmission of the software patch to the client system. (Taylor: ¶0023 reads in part, “…application update may include a patch to the application (e.g. for fixing a bug, error, etc. in the application). In this way, the update to the application may include a new version of the application, such that applying the update to the application may change the application from a previous version to a version associated with the update.” and further teaches that software updates may be used to fix errors. See fig. 2 operation 210 start push update job executes the software patch and is described in ¶0049. See also above citation directed to software patch.)





With regard to dependent claim 20, which depends upon independent claim 16,
	Grunwald teaches the non-transitory computer-readable medium of claim 16, wherein the 30instructions are to further: 
	analyze the file system metadata on the target volume to identify an error impacting operation of the file system (Grunwald: fig. 2A, as described in ¶0078 – storage node 150 requests data to be read, and such data is transmitted with the receiving, i.e. “target” node identify an error impacting operation, “host CPU 156 of the storage node 150 on which the non-volatile solid state storage 152 and corresponding authority 168 reside requests the data from the non-volatile solid state storage and corresponding storage nodes pointed to by the authority…reassembles the read data, correcting any errors (if present) according to the appropriate erasure coding scheme, and forwards the reassembled data to the network…”).
	Grunwald does not fully and explicitly teach  5execute a software patch, wherein the software patch is selected based on the error; and 
	ascertain whether the execution of the software patch resolves the error.
	Taylor teaches instructions to  5execute a software patch, wherein the software patch is selected based on an error (Taylor: ¶0023 – software update may be used to fix errors. See fig. 2 operation 210 start push update job “execut[es]” the software patch and is described in ¶0049. See also above citation directed to software patch. Examiner notes that an update directed to resolving an error is “selected” based on that error by the individual initiating the update.); and 
	ascertain whether the execution of the software patch resolves the error. (Taylor: ¶0050 – determining whether “execution of the software patch”, as is cited above with regard to block 210 of fig. 2 results in errors being present or not, i.e. “resolved”, at decision block 212. See also above citation directed to software updates, patch.)
	Examiner notes that the statement of motivation to combine set forth in support of the grounds of rejection of dependent claim 8 are likewise applicable to the instant claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

	-US Patent No. 9,043,280 to Patwardhan for repairing errors according to stored metadata in a replication system
	-US Pre-Grant Publication 2012/0158659 to Marathe for metadata change transmission
	-US Pre-Grant Publication 2020/0133502 to Yang for metadata change transmission
	-US Pre-Grant Publication 2006/0282471 to Mark for error checking procedures in a filesystem
	-US Pre-Grant Publication 2006/0026567 to McVoy for version control in a data replication system
	-US Pre-Grant Publication 2010/0076934 to Pershin for metadata change transmission
	-US Pre-Grant Publication 2017/0060702 to Dave for metadata change transmission
	-US Pre-Grant Publication 2008/0271025 to Gross for use of software patches in across nodes to resolve errors in replication systems

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAL L BOGACKI whose telephone number is (571)270-5125. The examiner can normally be reached Monday - Thursday 9:30am - 7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.3

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES K TRUJILLO can be reached on (571)272-3677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAL BOGACKI
Examiner
Art Unit 2157



/M.L.B./Examiner, Art Unit 2157    

/James Trujillo/Supervisory Patent Examiner, Art Unit 2157